Citation Nr: 1549723	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-14 278 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post acromioclavicular (AC) separation grade II and degenerative changes of AC joint with impingement syndrome of the right shoulder (hereinafter "right shoulder disability.")

2.  Entitlement to an initial compensable rating for status post fracture, left (dominant) fifth metacarpal with mild deformity and ankylosis (hereinafter "left hand disability.")


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


REMAND

The Veteran is service-connected for a right shoulder disability, currently rated as 10 percent disabling, and left hand disability, currently rated as noncompensable.  

The Veteran was last afforded a VA examination in connection with these claims in September 2010.  The evidence, including medical records and statements from the Veteran, indicate that the Veteran's right shoulder and left hand disabilities have increased in severity since that time.

In particular, in July 2011 the Veteran received another x-ray of the right shoulder, which revealed some slight degenerative changes involving the AC joint, slight subluxation of the humeral head in relation to the glenoid, and some tissue calcification consistent with calcific tendonitis.  This indicates a potential worsening of the Veteran's right shoulder disability.

Also, at a July 2011 physical examination the Veteran reported severe pain in his right shoulder, and that he was unable to raise his arm.  Strength testing was pain limited in the shoulder girdle muscle.  The examiner diagnosed possible rotator cuff tendonitis and supraspinatus tendonitis with limitation of shoulder pain.  At that time the Veteran also reported severe pain in his left hand.  The examiner noted that the Veteran had carpel tunnel bilaterally, and had scarring on the palm of the left hand.  The examiner noted that the Veteran was able to oppose the thumb to all of the fingers, and was able to touch the tip of the fingers to the mid palmar crease with the exception of the index finger on the left side.  The examination indicated that both the Veteran's right shoulder disability and left hand disability have worsened in severity.

The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the above-referenced evidence of possible increased symptomatology since the Veteran's last VA examination, over 5 years ago, the Board finds that new VA examinations are warranted to ascertain the current severity of the Veteran's service-connected right shoulder and left hand disabilities.

Additionally, current treatment records should be identified and obtained before a decision is made.

Accordingly, the case is REMANDED for the following actions:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the record.

2.  Then, schedule the Veteran for a VA examination to determine the nature and current level of severity of his service-connected right shoulder and left hand disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide range of motion studies and should state whether there is any additional loss of function due to painful motion, weakened motion, incoordination, fatigability, or excess motion.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


